Case: 19-50165      Document: 00515406486         Page: 1    Date Filed: 05/06/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                      No. 19-50165                              FILED
                                                                             May 6, 2020
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk

                                                 Plaintiff-Appellee

v.

DAVID ANDREW DIEHL, also known as David A. Diehl,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:16-CV-1124
                            USDC No. 1:10-CR-297-1


Before HAYNES, GRAVES, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       David Andrew Diehl, federal prisoner # 53214-018, was found guilty of
ten counts of producing child pornography under 18 U.S.C. § 2251(a), and he
was sentenced to serve a total of 600 months in prison and five years of
supervised release. The district court denied the 28 U.S.C. § 2255 motion he
filed to challenge these convictions and sentence, and he moves this court for
a certificate of appealability (COA) on claims concerning limitations, the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50165    Document: 00515406486     Page: 2   Date Filed: 05/06/2020


                                 No. 19-50165

jurisdictional nexus to support his conviction, his sentence, ineffective
assistance of counsel, Brady v. Maryland, 373 U.S. 83 (1963), and discovery.
He also argues that the district court erred by not holding an evidentiary
hearing.    His outstanding motions to supplement his COA motion are
GRANTED.
      To obtain a COA, one must make “a substantial showing of the denial of
a constitutional right.” 28 U.S.C. § 2253(c)(2). To satisfy that burden, he must
show that “reasonable jurists would find the district court’s assessment of the
constitutional claims debatable or wrong,” Slack v. McDaniel, 529 U.S. 473,
484 (2000), or that the issues he presents “are adequate to deserve
encouragement to proceed further,” Miller-El v. Cockrell, 537 U.S. 322, 336
(2003).    Because Diehl has not met these standards, his COA motion is
DENIED. We construe the motion for a COA with respect to the district court’s
declining to hold an evidentiary hearing as a direct appeal of that issue, see
Norman v. Stephens, 817 F.3d 226, 234 (5th Cir. 2016), and AFFIRM.




                                       2